Name: Political and Security Committee Decision ATALANTA/5/2009 of 10Ã June 2009 amending Political and Security Committee Decision ATALANTA/2/2009 on the acceptance of third States' contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and Political and Security Committee Decision ATALANTA/3/2009 on the setting-up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: natural environment;  defence;  politics and public safety;  international security;  criminal law;  Africa;  maritime and inland waterway transport;  information and information processing
 Date Published: 2009-06-11

 11.6.2009 EN Official Journal of the European Union L 148/34 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/5/2009 of 10 June 2009 amending Political and Security Committee Decision ATALANTA/2/2009 on the acceptance of third States' contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and Political and Security Committee Decision ATALANTA/3/2009 on the setting-up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/446/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 10(2) thereof on the participation by third States, Having regard to Political and Security Committee Decision Atalanta/2/2009 of 21 April 2009 on the acceptance of third States' contributions to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2) and to Political and Security Committee Decision Atalanta/3/2009 of 21 April 2009 on the setting-up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (3), and the addendum thereto (4), Whereas: (1) The EU Operation Commander held Force Generation and Manning Conferences on 17 November 2008, 16 December 2008 and 19 March 2009. (2) Following the recommendations on a contribution from Croatia by the EU Operation Commander and the European Union Military Committee, the contribution from Croatia should be accepted. (3) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Political and Security Committee Decision Atalanta/2/2009 shall be replaced by the following: Article 1 Third States' contributions Following the Force Generation and Manning Conferences, the contributions from Norway and Croatia shall be accepted for the EU military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast ( Atalanta ).. Article 2 The Annex to Political and Security Committee Decision Atalanta/3/2009 shall be modified as follows: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 2(1)  Norway,  Croatia. Done at Luxembourg, 10 June 2009. For the Political and Security Committee The Chairperson I. Ã RÃ MEK (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 109, 30.4.2009, p. 52. (3) OJ L 112, 6.5.2009, p. 9. (4) OJ L 119, 14.5.2009, p. 40.